DETAILED ACTION
Allowable Subject Matter
Claims 1 – 15 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or reasonably suggest a method as recited in claim 1 and including the steps, “step (d) after the step (c), forming a barrier layer comprised of nickel on the surface of the bonding pad located in the first region by using an electroplating method; step (e) after the step (d), forming a first solder material comprised of tin on the barrier   layer by using the electroplating method; and step (f) after the step (e), forming a bump electrode on the surface of the bonding pad located in the first region via the barrier layer by performing a third heat treatment to the first solder material, wherein a temperature of the third heat treatment is lower than the temperature of the first heat treatment, and wherein a time of the third heat treatment is shorter than the time of the second heat treatment.”
The prior art of record does teach or reasonably suggest a method as recited in claim 7, and including the steps, “step (d) after the step (c), forming a conductive film comprised of nickel on the surface of the bonding pad located in the first region by using an electroplating method; step (e) after the step (d), forming a first solder material comprised of tin on the conductive film by using the electroplating method; step (f) after the step (e), forming a bump electrode on the surface of the bonding pad located in the first region via the conductive film by performing a third heat treatment to the first solder material, wherein a temperature of the third heat treatment is 100°C to 270°C, and wherein a time of the third heat treatment is several tens of seconds to 5 minutes.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS W OWENS whose telephone number is (571)272-1662. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS W. OWENS
Primary Patent Examiner
Art Unit 2814



/DOUGLAS W OWENS/Primary Patent Examiner, Art Unit 2814